Birdsong, Chief Judge,
concurring specially.
I concur fully in the reasoning, conclusions and judgment of the majority. Additionally, I feel compelled to observe that Albermarle, whether it considered Eaton as a successor corporation or an assignee of Cutler-Hammer, had acquiesced in the first five-year renewal in 1981 exercised by Eaton under the right of renewal conferred under the lease. Albermarle could have argued its present position in 1981 but having acquiesced in Eaton’s first renewal could not but have induced a reasonable belief in Eaton that Albermarle would consent to the second renewal, thus removing any concern in Eaton to look elsewhere. See Smith v. Hanna Mfg. Co., 68 Ga. App. 475 (23 SE2d 552). Because Albermarle honored the first notice, this conduct acts as an estoppel against Albermarle to assert any assumed right to reject Eaton’s second renewal as an “assignee.” See Hicks v. Gentry, 104 Ga. App. 3, 5-6 (3) (120 SE2d 915).
I am authorized to state that Judge Pope joins in this special concurrence.